Citation Nr: 0315113	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  97-17 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
liver disorder, to include chronic hepatitis.


REPRESENTATION

Veteran represented by:	Ronald C. Schonland, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, which 
denied service connection for liver disease; and found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for hepatitis.  He subsequently 
perfected a timely appeal regarding those issues.  During 
that stage of the appeal, the RO issued a Statement of the 
Case (SOC) in April 1997 and a Supplemental Statement of the 
Case (SSOC) in March 1999.

In October 1997, the veteran presented testimony at a 
personal hearing before a Hearing Officer at the RO.  A 
transcript of this hearing was prepared and associated with 
the claims folder.  Thereafter, in an April 1998 decision, 
the Hearing Officer continued to deny entitlement to service 
connection for liver disease; and continued to find that new 
and material evidence had not been submitted to reopen a 
claim for service connection for hepatitis

In a November 2000 decision, the Board denied entitlement to 
service connection for a liver disorder, to include chronic 
hepatitis.  The veteran subsequently appealed that issue to 
the United States Court of Appeals for Veterans Claims 
(Court).  While that case was pending at the Court, the 
veteran's attorney and the VA Office of the General Counsel 
filed a joint motion to vacate the Board's November 2000 
decision, and to remand the veteran's claim for 
readjudication.  The motion stated that a remand of this case 
from the Court to the Board was warranted due to the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
In an October 2001 Order, the Court granted that motion, 
vacated the Board's November 2000 decision, and remanded this 
claim to the Board.

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court.  

As noted above, the RO has certified the issue on appeal as 
two separate claims, the first being an attempt to reopen a 
previously denied claim of entitlement to service connection 
for hepatitis, and the second being an original claim of 
entitlement to service connection for liver disease.  
However, the Board notes that, a March 1976 rating decision, 
the RO denied entitlement to service connection for the 
residuals of hepatitis.  As will be explained in greater 
detail below, the veteran's claimed liver disease has been 
shown to be secondary to hepatitis C.  For these reasons, the 
Board finds that the issue on appeal is more appropriately 
characterized as an attempt to reopen a previously denied 
claim of entitlement to service connection for a liver 
disorder, to include chronic hepatitis.

In Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993), the 
Court held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As will be discussed in further detail below, the Board 
believes that new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a liver disorder, to include chronic 
hepatitis.  Accordingly, because the Board will proceed with 
a de novo review of the issue, we find that the veteran will 
not be prejudiced by the Board initially recharacterizing the 
issues presented for appeal as whether new and material 
evidence has been submitted to reopen a previously denied 
claim.


FINDINGS OF FACT

1.  In a March 1976 rating decision, the RO denied 
entitlement to service connection for the residuals of 
hepatitis.  That decision was not appealed, and was therefore 
final.

2.  Evidence submitted in since the RO's March 1976 rating 
decision bears directly and substantially upon the specific 
matter under consideration; it is not cumulative of 
previously submitted evidence; and it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  The preponderance of the evidence is against finding that 
the veteran's current liver disease and chronic hepatitis C 
are causally related to his military service, to include 
episodes of acute viral hepatitis in service.

4.  Cirrhosis of the liver was not manifested within one year 
of the veteran's discharge from service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's March 1976 rating 
decision which denied service connection for the residuals of 
hepatitis is new and material; thus, the veteran's claim may 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2002).

2.  A liver disorder, to include chronic hepatitis, was not 
incurred in or aggravated by service, nor may cirrhosis be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a report of medical examination completed at enlistment in 
August 1967, it was noted that the veteran had several 
tattoos on his body.  No history of liver trouble was 
reported, and examination was negative for any abnormality 
referable to the liver.

Service medical records reveal that the veteran was treated 
for viral hepatitis in Vietnam in September 1968.  He was 
initially seen for complaints of pain in the upper right 
quadrant, anorexia, and feeling dry and thirsty.  He also 
complained of excreting dark urine that morning.  It was 
noted that he had been hospitalized for infectious hepatitis 
in June and July of that year, at Westover Air Force Base, 
and that, shortly thereafter, he was transferred to the 
Republic of Vietnam.  Physical examination revealed that the 
liver edge was just below the costal margin.  The examiner 
noted that it was tender, especially upon deep breathing or 
percussion.  The eyes were found to be positive for icterus, 
and his urine was found to be positive for bile.  The 
examiner noted an impression of infectious hepatitis, and 
that the veteran was to be evacuated for further medical 
attention.  A cover sheet dated later that month indicates 
that the veteran was to be transferred to a general hospital 
in Japan; a diagnosis of hepatitis, viral, was noted.

A narrative summary from the 106th General Hospital, in 
Yokohama, Japan, dated in November 1968, indicates that the 
veteran had been transferred from the 95th Evacuation 
Hospital for treatment of infectious hepatitis.  It was noted 
that he had been in Vietnam for several months, and that he 
had developed anorexia, nausea, dark urine, and abdominal 
pain.  At that time, his CBC (complete blood count) was found 
to be normal, and a urinalysis was described as negative 
except for the presence of bile.  No history of exposure to 
hepatotoxic agents was reported.  

Physical examination upon admission was found to be negative 
except for moderate icterus in the eyes.  Also, the examiner 
found that the liver was palpable one finger breadth below 
the right costal margin.  CBC and serology were described as 
normal.  The SGOT (serum glutamic oxaloacetic transaminase) 
was noted to be 850 units; the SGPT (serum glutamic pyruvic 
transaminase) was noted to be 940 units.  The bilirubin was 
found to be 5.6 total with 2.8mg% direct.  One week following 
admission, the SGOT was noted to be 780; the SGPT was noted 
to be 1500.  Two weeks following admission, the SGOT was 
noted to be 630; the SGPT was noted to be 1070; and bilirubin 
was noted to be 2.0 total and direct of 0.8mg%.  Four weeks 
after admission, the SGOT was found to be 126; the SGPT was 
found to be 550; and bilirubin was noted to be 1.5 total.  
Six weeks after admission, the SGOT was found to be 24; the 
SGPT was found to be 85; and bilirubin was noted as less than 
one. One week following exercise, and nearly seven weeks 
after admission, the SGOT was found to be 21; the SGPT was 
found to be 28; and bilirubin was noted to be 1.0.  Following 
gradual ambulation, it was found that there was no 
deterioration in liver function studies.  One week following 
physical conditioning, it was found that the liver function 
studies were within normal limits.  At the time of discharge, 
physical examination was found to be normal and the veteran 
was described as feeling well.  The examining physician 
concluded that the history was most suggestive of infectious 
hepatitis; however, it was also noted that he had experienced 
a similar episode only several months before.  The examiner 
indicated that it was possible that the initial course of 
hepatitis was serum hepatitis because he had undergone an 
operation several months earlier. The examiner noted a final 
diagnosis of infectious hepatitis, treated and improved.

A clinical record cover sheet, dated in December 1968, 
indicates that the veteran's infectious hepatitis had been 
treated and improved, and that he was to be returned to duty.  
In a report of medical history completed for separation in 
October 1969, the veteran indicated that he had experienced 
jaundice and liver problems.  The examining physician 
indicated that there were no sequelae.  In a report of 
medical examination completed for separation in October 1969, 
no pertinent abnormality was noted.  It was reported that the 
veteran had multiple tattoos on both arms.

A hospital summary from the VA Hospital (VAH) in Northampton, 
Massachusetts, indicates that the veteran was admitted in 
November 1975 in an inebriated state and with disheveled 
appearance.  A diagnosis of chronic episodic drinking was 
noted.  The records reflect that the veteran was subsequently 
hospitalized on three more occasions for alcohol-related 
problems throughout 1975 and 1976.  Two hospital summaries 
dated in January 1976 reflect diagnoses of alcohol addiction.




In a March 1976 rating decision, the RO denied entitlement to 
service connection for the residuals of hepatitis.  The 
veteran was informed of this decision in an April 1976 
letter.

A VA hospital summary dated in October 1976 reveals that the 
veteran had been admitted to that facility one month before 
because of excessive drinking and an inability to control his 
intake.  It was noted that he had become extremely sick, and 
that he was nauseated and vomiting.  It was also noted that 
he had been a fairly heavy alcoholic since he was about 12 
years old.   The examining physician indicated that 
laboratory and X-ray studies upon a prior admission were 
essentially negative.  Liver function studies reportedly 
showed somewhat elevated SGOT and LDH levels, but the 
examining physician concluded that these were not considered 
too pathological.  The veteran was given a discharge 
diagnosis of alcohol addiction.

Subsequent VA medical records show that the veteran was again 
hospitalized from October 14, 1976, to October 18, 1976.  He 
was admitted in an intoxicated, hostile, and belligerent 
state.  No laboratory work-up was done on this admission. The 
final diagnoses were noted to be alcohol addiction and 
passive-aggressive personality disorder.  The veteran was 
again hospitalized from September 15, 1977, to September 22, 
1977, for left orchitis epididymitis.  Laboratory findings 
showed SGOT of 22 units.  He was again an inpatient at the 
Northampton VAH from October 16, 1977, to October 21, 1977, 
for epididymitis.  Urinalysis was found to be unremarkable, 
and CBC was described as normal.

A Northhampton VAH medical record, dated in June 1979, 
indicates that the veteran had been admitted to the hospital 
in the Alcohol Rehabilitation Program.  It was noted that he 
had a long history of drinking, drug abuse, and antisocial 
behavior dating back to his teens.  Clinical data was 
reported to the effect that he had used heroin in Vietnam and 
afterwards, and that he had injected other street drugs up to 
one month before admission.  It was noted that his alcohol 
abuse led to numerous problems, including cirrhosis of the 
liver.  The veteran was given diagnoses of alcohol addiction 
and multiple drug abuse.

A private medical record, dated in September 1989, indicates 
that the veteran tested positive for hepatitis C antibodies.  
A liver scan obtained at that time showed no definite 
abnormalities, but it was noted that the liver was positioned 
low with respect to the costal margin.  It was noted that 
this was considered to be possibly related to lung disease.  
A private medical record, dated in September 1992, also 
indicates that the veteran had tested positive for hepatitis 
C antibody.  Shortly thereafter, another private medical 
record, dated in October 1992, indicates that the veteran 
tested positive for hepatitis A and B antibodies.

A laboratory report, dated in May 1995, also shows that the 
veteran tested positive for the hepatitis C antibody.  
Hepatitis B surface antigen and surface antibody were noted 
to be negative; however, hepatitis B core antibodies were 
noted to be positive.  Testing for hepatitis A antibodies was 
also noted to be positive; hepatitis A (IgM) antibody was 
noted to be negative.  A laboratory report, dated in June 
1995, indicated that a test for hepatitis C was preliminary 
positive.

A record from The Baystate Medical Center, dated in July 
1995, indicates that the veteran underwent a core needle 
liver biopsy.  The biopsy revealed chronic hepatitis with 
mild activity and severe fibrosis.  It was noted that the 
findings were most compatible with a diagnosis of chronic, 
active hepatitis C with a history of exposure to hepatitis B.

In an August 1995 letter, Dr. C., a member of a private 
gastroenterology practice, indicated that the veteran had 
chronically abnormal liver function tests.  It was noted that 
multiple evaluations revealed hepatitis C without significant 
symptoms.  Dr. C. reported that the veteran had experienced 
an episode of jaundice in 1968, as well as an episode of 
hepatitis that same year.  The physician indicated that there 
had been abnormal liver function tests for the past four to 
five years.  A biopsy was recommended.


During a VA examination conducted in October 1995, the 
veteran reported that he was treated for hepatitis A and B in 
service.  He also advised the examiner that he began using 
drugs intravenously in Vietnam.  The examiner noted that the 
veteran's records suggest that he was treated for viral 
hepatitis, with no further elucidation.  During the 
examination, the veteran complained of chronic pain in his 
right upper quadrant over the liver, and low energy.  
Examination revealed that he was not malnourished, and he was 
not anemic.  The examiner noted that the last hepatitis 
screening had shown hepatitis B core antibody positive, but 
that the IgM was negative, which signified a remote 
infection.  The examiner also noted that Hepatitis A and C 
antibodies were also positive, and that hematocrit was 47 
percent.  It was further indicated that platelet count was 
185,000, that BUN was 15, and that creatinine was normal.  
The examiner indicated a diagnosis of chronic, active 
hepatitis C, with a history of hepatitis A and B.

During a personal hearing held before a Hearing Officer at 
the RO in October 1997, the veteran testified that he had 
been treated and hospitalized for hepatitis in service on two 
occasions.  He remarked that he had been under a doctor's 
care for a few years, and that he had been told that he had 
chronic liver disease.  He believed that the physician had 
told him that his cirrhosis was caused by the hepatitis, but 
that he was not sure.  The veteran reported that he had not 
had alcohol in the past 20 years, and that he was still being 
treated for hepatitis.  He complained of constant pain in his 
liver, which was a dull ache, for the past eight years.  He 
said that he experienced diarrhea on an intermittent basis 
but did not have any nausea.

In a January 1999 letter, Dr. C. reported that he had treated 
the veteran since October 1992.  He noted that the veteran 
had been diagnosed with chronic active hepatitis C, with 
severe liver disease.  He also noted that the veteran had 
been evaluated for hepatitis A and B.  The physician 
concluded that the laboratory work was consistent with an old 
hepatitis B infection/exposure, but that the veteran did not 
have any evidence of ongoing hepatitis B.  Dr. C. determined 
that it was unlikely the veteran had ongoing liver 
abnormalities secondary to hepatitis B.  He reviewed the 
veteran's laboratory work at the time of his discharge from 
service, and noted that the liver tests showed an elevated 
transaminase.  Dr. C. indicated that there was no test for 
hepatitis C at that time.  He noted that the veteran had 
experienced an episode of jaundice while in service, and 
stated that, if this was due to hepatitis B alone, he should 
have had normal liver function tests at the time of 
discharge.  Dr. C. presumed that the episode of jaundice in 
service was probably related to hepatitis C.  He explained 
that he made this conclusion based upon the fact that the 
veteran had shown chronic abnormal liver function tests since 
his discharge from service. Accordingly, he proposed that the 
veteran's hepatitis C was contracted in service.  In an 
addendum, Dr. C. indicated that he had reviewed some of the 
veteran's service medical records.

In May 2000, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) regarding the etiology 
of the veteran's hepatitis C and liver disease.  The Board 
requested that an opinion be offered as to whether there was 
a medical basis for finding that the veteran had chronic 
abnormal LFT's since his discharge from service, and if it 
could be determined, without resorting to speculation, when 
the veteran developed his acute HCV infection.  The Board 
also requested that an opinion be offered as to the most 
likely mode of transmission of the veteran's HCV infection, 
whether there were any residuals of either type-A viral 
hepatitis or type-B viral hepatitis, and whether it was as 
least as likely as not that he contracted HCV or any other 
type of hepatitis during service.

In a June 2000 opinion, a VA gastroenterologist, Dr. M., 
provided the requested report, indicating that he had 
reviewed the veteran's claims file.  The physician noted that 
the veteran had multiple tattoos on his upper extremities at 
the time of his entrance into service, and that he had also 
admitted to the use of alcohol since the age of 12 and the 
use of intravenous heroin in Vietnam and afterwards.  It was 
also noted that, in June 1968, the veteran was evaluated for 
a viral syndrome, followed three weeks later by an episode of 
acute viral hepatitis for which he was hospitalized.  The 
physician indicated that, after having been transferred to 
Vietnam, the veteran had experienced another episode similar 
to that in June 1968, which was likely an occurrence of acute 
viral hepatitis.  Dr. M. noted that he was again 
hospitalized, and that the discharge note indicated recovery 
and normalization of his liver enzymes.  The physician 
indicated that fatigue and abnormal liver enzymes led to a 
diagnosis of chronic hepatitis C in the early 1990's, and 
that a liver biopsy revealed mild inflammation and severe 
fibrosis.

Dr. M. concluded that it could not be determined when the 
veteran developed acute hepatitis C, or which viruses were 
contracted by the veteran in service.  The physician noted, 
however, that patients with chronic hepatitis C would not 
recall or have medical documentation regarding an acute viral 
hepatitis syndrome.  Because the veteran had two episodes of 
acute viral hepatitis-like syndromes in 1968, Dr. M. 
concluded that the most likely cause of the veteran's 
clinical syndromes in 1968 was type A or type B hepatitis.  
The physician further concluded that, although hepatitis C 
could have been a factor in the appearance of the clinical 
syndrome in 1968, acute hepatitis C infections are typically 
asymptomatic or mildly symptomatic, and are rarely associated 
with the degree of symptoms found in the veteran.  He 
indicated that viral hepatitis A was not associated with the 
development of chronic hepatitis, and viral hepatitis B was 
associated with the development of chronic hepatitis in 
approximately five to ten percent of all cases.  He observed, 
however, that there was no serological or histologic evidence 
of chronic hepatitis B infection in the veteran.

The physician reported that he suspected that the highest 
likelihood was that the veteran contracted at least one of 
the three types of viral hepatitis in service.  He indicated 
that, since it is known that the veteran was engaging in 
illicit intravenous drug use in service, this risk factor 
would be quite strong for him to develop hepatitis B or C.  
The physician noted, however, that the presence of tattoos on 
his induction physical raised the question of risk factors 
that preceded his entry in service.  Dr. M. therefore 
determined that, although the veteran experienced two 
episodes of acute viral hepatitis-like syndromes in service, 
he did not believe he could tell what type of hepatitis was 
responsible.  He noted that a relapsing hepatitis A virus 
infection had been reported in individuals with acute 
hepatitis A infection.  The two occurrences in the veteran's 
case reportedly raised the question of whether the second 
event was actually related to the first and was part of the 
same viral infection.  The physician found that there was no 
way at this time to prove or disprove this possibility.  He 
concluded that there would be no relationship between the 
treatment of the viral hepatitis in service and the current 
hepatitis C infection.

In summary, Dr. M. noted that the veteran had serological 
evidence indicative of past infection related to hepatitis A, 
B, or C.  He reported that hepatitis A was not associated 
with chronic hepatitis, and that hepatitis B and C infections 
were associated with risk factors that include blood 
transfusions, tattooing, and intravenous drug abuse.  Since 
there was no history of blood transfusion for the veteran, 
the physician concluded that the tattoos and the use of 
intravenous heroin were the two most significant risk factors 
for the development of hepatitis B and C.  The physician 
ultimately concluded that the veteran's current liver disease 
was most likely the result of past alcohol abuse and chronic 
hepatitis C infection.  The physician further surmised that 
the veteran was at high risk for progression to cirrhosis and 
complications related to portal hypertension.

In a June 2000 letter, the veteran's representative was 
informed that the Board's requested opinion had been 
received, and was provided with a copy.  The letter also 
informed the representative that he and the appellant would 
be permitted 60 days in which to submit any additional 
evidence in support of the veteran's claim.  No additional 
evidence was received.

In a November 2000 decision, the Board denied entitlement to 
service connection for a liver disorder, to include chronic 
hepatitis.  The veteran subsequently appealed that issue to 
the Court.  While that case was pending at the Court, the 
veteran's attorney and the VA Office of the General Counsel 
filed a joint motion to vacate the Board's November 2000 
decision, and to remand the veteran's claim for 
readjudication.  The motion stated that a remand of this case 
from the Court to the Board was warranted due to the recent 
enactment of the VCAA.  In an October 2001 Order, the Court 
granted that motion, vacated the Board's November 2000 
decision, and remanded this claim to the Board.

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court.  In 
September 2002, the Board issued a letter to the veteran's 
attorney advising him of the enactment of the VCAA.  In this 
letter, the Board explained the best type of evidence that 
the veteran could submit in support of his claim.  The Board 
also explained VA's responsibility to assist the veteran in 
obtaining evidence relevant to his claim.  It was noted that 
the attorney and the veteran had thirty days from the date of 
that letter to respond.  The record reflects that no response 
was received within the thirty-day period.

II.  Legal analysis

A.  Preliminary matters - VCAA

At the outset of this decision, the Board wishes to make it 
clear that we are mindful of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1) (West 1991).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis herein has been undertaken 
with that obligation in mind.

As discussed in detail above, the primary basis for remanding 
this case was a change in the law resulting from the 
enactment of the VCAA.  In accordance with the instructions 
contained in the joint motion, the Board has considered the 
impact of this new legislation on the veteran's claim. 

The VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000) 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. 
§ 5103A (West Supp. 2002)).  It was further noted, however, 
that the VCAA also provides that nothing in section 5103A 
precludes VA from providing such assistance as the Secretary 
considers appropriate.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified as amended at 38 U.S.C. § 5103(g) (West 
Supp. 2002)).  Accordingly, the Secretary determined that 
some limited assistance was warranted to claimants attempting 
to reopen claims.  In particular, the Secretary determined 
that VA should request any existing records from Federal 
agencies or non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant 
in reopening his or her claim.  66 Fed. Reg. 45,628.

Judicial case law promulgated since this case was remanded by 
the Court is inconsistent as to whether the new statute 
should be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC, SSOC, 
and correspondence from the Board, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  Likewise, he has also been given 
notice that VA has a duty to assist him in obtaining any 
evidence that may be relevant to this appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  In this regard, the Board notes 
the September 2002 letter in which the Board advised the 
veteran's attorney as to the type of evidence that would 
serve to substantive the claim.  In that letter, the Board 
also advised the attorney that VA had a responsibility to 
obtain relevant records that the veteran's identifies on his 
behalf.  It appears that no response to this letter was 
received.  Thus, the Board believes that all obtainable 
evidence identified by the appellant relative to his claim 
has been obtained and associated with the claims folder, and 
that neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  New and material evidence

In a March 1976 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for the residuals 
of hepatitis.  In that decision, the RO essentially concluded 
that no residuals of the veteran's in-service treatment for 
hepatitis had been shown on examination.  Because the veteran 
did not express disagreement with that rating decision within 
one year of receiving notification, the Board finds that the 
March 1976 decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).   Accordingly, the 
Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claims 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim.  In particular, the Board notes the January 
1999 letter from a private physician, Dr. C., in which the 
physician indicates that he had treated the veteran for 
severe liver disease secondary to hepatitis C, which the 
physician believed to have been incurred in service.  Thus, 
the veteran has submitted a competent medical opinion 
suggesting a link between his claimed disability and a 
disease incurred in service.  The Board concludes that this 
opinion of such significance that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see Hodge, 155 F.3d at 1363.  Accordingly, the 
Board finds that new and material evidence has been submitted 
in this case, and the claim is therefore reopened.

C.  Entitlement to service connection for a liver disorder,
to include chronic hepatitis

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, certain diseases, such as cirrhosis of the 
liver, when manifest to a compensable degree within one year 
after the veteran's separation from military service, may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2002).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim.  In essence, the Board concludes 
that the veteran's claimed liver disease, to include chronic 
hepatitis, was not incurred in or aggravated by service. 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.


In support of his claim, the veteran has presented medical 
statements from Dr. C., his private physician.  Dr. C. noted 
that the veteran was being treated for liver disease 
secondary to hepatitis C.  The physician found that the 
veteran's episode of jaundice in service was probably related 
to hepatitis C, which he believed was supported by the fact 
that the veteran had chronic abnormal liver function tests 
since his discharge from service.  The physician further 
concluded that, if the episode of jaundice was due to 
hepatitis B alone, the veteran should have had normal liver 
function tests at the time of his discharge from service.  
For these reasons, Dr. C. proposed that the veteran's 
hepatitis C was contracted in service.

In reviewing the record, however, the Board has placed more 
probative weight on the opinion of Dr. M., the VA specialist 
in gastroenterology reviewed the veteran's complete claims 
folder in June 2000, and concluded that there was no 
relationship between the veteran's episode of infectious 
hepatitis in service and his current chronic hepatitis C 
infection.  Although Dr. M. acknowledged that it could not be 
determined, without resorting to speculation, precisely when 
the veteran developed hepatitis C, the physician also 
explained that type A viral hepatitis is not associated with 
the development of chronic hepatitis, and that the veteran's 
liver enzymes returned to normal after the second episode in 
service.  Furthermore, he pointed out that acute hepatitis C 
infections are rarely associated with the degree of symptoms 
the veteran experienced in service.  For these reasons, the 
reviewer concluded that type A or type B hepatitis was the 
most likely cause of the veteran's clinical syndrome in 
service.  He also noted that there was no serological or 
histologic evidence of chronic hepatitis B in the veteran, 
and that the veteran had exposed himself to other risk 
factors, including tattoos and intravenous drug use, which 
would be the more likely mode of transmission of the 
veteran's chronic hepatitis C infection.  Therefore, Dr. M. 
therefore concluded that the veteran's current liver disease 
and chronic hepatitis C infection were the result of past 
alcohol abuse, and not related to his in-service symptoms.


The Board finds Dr. M.'s letter to be the most probative 
evidence of record regarding the nature and etiology of the 
veteran's liver disorder because the physician reviewed the 
veteran's entire claims folder, whereas Dr. C. only reviewed 
selected portions of the veteran's service medical records, 
which were apparently provided by the veteran.  Furthermore, 
the Board notes that Dr. C. did not address the presence of 
the other risk factors that might have exposed the veteran to 
a chronic hepatitis C infection, including his preservice 
tattoos and his intravenous drug abuse, both during and after 
service.  Moreover, Dr. C. did not mention the veteran's 
chronic alcohol problems, which were found by Dr. M. to be 
the source of his chronic hepatitis C.  More significant, the 
Board notes that Dr. C. based his opinion, in part, upon the 
premise that the veteran had had chronic abnormal liver 
function tests ever since his discharge from service.  
However, the VA specialist specifically indicated that, after 
the veteran's second episode of acute viral hepatitis in 
service in November 1968, his liver enzymes became normal.  
Dr. M. noted that the next available liver enzyme test, which 
revealed an abnormal SGOT, was not conducted until September 
1976, approximately eight years later.

For these reasons, the Board finds Dr. M.'s opinion to be 
both more comprehensive and more persuasive as to the 
etiology of the veteran's liver disease and hepatitis C.  The 
Board believes this opinion to be more consistent with the 
medical records associated with the claims folder, which 
reveal a lengthy post-service lack of symptoms of liver 
disease, and an extensive involvement in activities which 
placed him at high risk for infection with the hepatitis C 
virus. 

The Board notes that the veteran's liver disease was not 
diagnosed within one year of his discharge from service.  
Therefore, presumptive service connection has not been 
established.  See 38 C.F.R. §§ 3.307, 3.309(a).  

In conclusion, the Board finds that the preponderance of the 
evidence is against granting entitlement to service 
connection for a liver disorder, to include chronic 
hepatitis.  Therefore, the benefit sought on appeal must be 
denied.


ORDER

Entitlement to service connection for a liver disorder, to 
include chronic hepatitis, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

